SANDSTROM, Justice,
dissenting.
[¶ 28] I respectfully dissent.
[¶ 29] This is a troubling case.
[¶ 30] The father, Dammon Burgard, had been actively participating in court-ordered mediation. The mother, Kira Burgard, was represented by counsel. The father, who was self-represented, had moved for and been granted additional time to file an answer. Although a settlement agreement resolving all issues had been signed by both parties, the mother “voided” the settlement agreement. Though she may have had good reason to do so, it is undisputed that the last of the three mediation sessions was on April 3, leaving the father only three days to find a lawyer and file an answer. Three days after the deadline, the mother moved for default judgment. Before default judgment was granted, the father, through his newly-hired lawyer, made the extensive responsive filing that would normally be made in a motion to vacate default judgment, including filing an answer and counterclaim. The mother then filed responsive documents, including a reply to the counterclaim.
[¶ 31] Although the order granting default judgment says it was entered after hearing, the court’s docket reflects that no hearing was held. The court by default awarded primary residential responsibility, established child support, and divided assets.
[¶ 32] The reason for requiring a motion to vacate default judgment before appealing is to ensure that the district court has the opportunity to view and consider the material. As the majority says, at ¶ 10, “This allows the trial court to review its decision before the matter is submitted to the appellate court. Flemming v. Flemming, 2010 ND 212, ¶ 3, 790 N.W.2d 762 (holding an issue must be presented to *8the trial court before it can become the basis for an appeal).” But here the material had already been filed and presented to the district court.
[¶ 33] Finally, at ¶¶ 17 and 26, to the extent the opinions lead to the conclusion that the merits of the default judgment may be reviewed on direct appeal, the majority overrules three of our prior decisions: Reimers Seed Co. v. Stedman, 465 N.W.2d 175, 176 (N.D.App.1991); State ex rel. Dep’t of Labor v. Riemers, 2008 ND 191, ¶ 11, 757 N.W.2d 50; and the analysis in Raymond J. German, Ltd. v. Brossart, 2012 ND 89, ¶ 10, 816 N.W.2d 47.
[¶ 34] Deciding primary residential responsibility by default is highly undesirable. That this Court’s rule for divorce mediation, N.D. Sup.Ct. Admin. Order 17, may have lured a party into believing the case was being resolved by agreement of the parties is most troubling.
[¶ 35] I would reverse and remand.
[¶ 36] Dale V. Sandstrom